TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 3, 2021



                                       NO. 03-21-00380-CV


                              Patricia A. Grant, Ph.D., Appellant

                                                 v.

                                  Richard W. Heo, et al., Appellee




       APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                DISMISSED FOR WANT OF JURISDICTION—
                   OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment entered by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudications of costs is made.